                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                       *               Case No. 3:17-cr-190

       Plaintiff,                              *
                                                               District Judge Walter H. Rice
-v-                                            *               Magistrate Judge Michael R. Merz

DEANDRE EUGENE WHITE,                          *

       Defendant.                              *


                                      DEFICIENCY ORDER


       This case is before the Court on Defendant’s filing of a Notice of Appeal (ECF No. 73)

which was not accompanied by the appellate filing fee of $505.00.

       Pursuant to McGore v. Wrigglesworth, 114 F. 3d 601 (1997), it is hereby ORDERED that

Defendant pay the filing fee of $505.00 not later than December 23, 2019, to the Clerk of this

Court, OR file by that date with the Sixth Circuit a motion to proceed on appeal in forma pauperis.

       Failure to pay the filing fee or file a motion to proceed in forma pauperis with supporting

documents with the Sixth Circuit (1) may result in dismissal of the appeal for failure to prosecute

and (2) will result in this Court’s assessing the entire filing fee against Defendant. If the appeal is

dismissed for failure to prosecute, it will not be reinstated despite subsequent payment or filing of

the in forma pauperis application.

       The Clerk shall certify a copy of this Order to the Sixth Circuit Court of Appeals.

November 21, 2019.                                            s/ Michael R. Merz
                                                             United States Magistrate Judge
